DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 8 and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Newly discovered prior art, Abney US 20140352443.
Examiner acknowledges that applicant has also added claims 16-24.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7, 8, 9, 10, 12, 13, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rudolph EP 2628895 in view of Abney US 20140352443.

([0001]), the system comprising: a stimulator to provide a stimulus signal to the material, the stimulus signal including at least one of an electrical signal, a magnetic signal, an optical signal, and an acoustic signal ([0003]; Figure 1 teaches utilizing an acoustic signal. Claim is directed towards using at least one of); a sensor to measure a response signal from the material, the response signal including at least one of an electrical signal, a magnetic signal, an optical signal, and an acoustic signal, wherein at least one of the stimulus signal and the response signal includes an optical signal (Figure 1; [0030] teaches generating an acoustic signal and receiving an acoustic signal); and a controller ([0005]) in communication with the stimulator and the sensor, the controller to apply machine learning ([0011]) to determine a characteristic of the material based on the stimulus signal and the response signal, wherein the characteristic is not directly measurable ([0013] and [0032]), and wherein the machine learning is applied via a machine learning model trained with library data of previously measured stimulus signals and response signals to recognize the characteristic of the material ([0011]; [0032] to [0035]; [0042]).” Rudolph does not teach “a characteristic of a material conveyed by a conduit, as the material is conveyed by the conduit.”
Abney teaches “a characteristic of a material conveyed by a conduit, as the material is conveyed by the conduit ([0032]; [0033]; Figure 1).”
It would have been obvious to one of ordinary skill in the art to combine the teachings of Abney with that of Rudolph. Both prior arts utilize acoustic vibration data to measure a characteristic of a material. Both prior arts utilize a transducer that is adjacent to the pipe that measured. The Abney reference teaches that acoustic vibration data can be used to determine characteristics of the fluid within the pipe which dictate the structural health of the pipe as well. 

As to claim 2, Rudolph teaches an acoustic sensing method and does not explicitly teach an optical stimulator.
Abney teaches “wherein the stimulator includes an optical stimulator and the stimulus signal includes an optical signal Figure 1; [0012]).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to combine the teachings of Abney with that of Rudolph. Using a multitude of known oscillating techniques is known in the art since each are known to provide a stimulation signal which oscillates the subject under test which in turn produces oscillatory signals that can be measured by a sensor. Using laser, acoustic, electromagnetic and thermal oscillation means are all well-known and this prior art teaches that one or more of these methods can be used to determine the characteristics of a fluid or fluid to solid state material. Based on these teachings, it would be obvious to implement a variety of oscillating and measuring means to accurately determine material characteristics.

As to claims 7 and 13, Rudolph teaches “wherein the stimulator and the sensor are incorporated into a device (Figure 1).” Rudolph does not explicitly teach “for installation at a toilet, and wherein the material comprises biological waste.
It would have been obvious to one of ordinary skill in the art before the filing of the invention to use the method and system taught by Rudolph on a toilet or a material that comprises biological waste. Rudolph does teach a system to detecting material degradation in 


As to claim 8, Rudolph teaches “A system for monitoring a characteristic of a material ([0001]), the system comprising: a stimulator to provide a stimulus signal to the material, the stimulus signal including at least one of an electrical signal, a magnetic signal, an optical signal, and an acoustic signal ([0003]; Figure 1 teaches utilizing an acoustic signal. Claim is directed towards using at least one of); a sensor to measure a response signal from the material, the response signal including at least one of an electrical signal, a magnetic signal, an optical signal, and an acoustic signal, wherein at least one of the stimulus signal and the response signal includes an acoustic signal (Figure 1; [0030] teaches generating an acoustic signal and receiving an acoustic signal); and a controller ([0005]) in communication with the stimulator and the sensor, the controller to apply machine learning ([0011]) to determine a characteristic of the material based on the stimulus signal and the response signal, wherein the characteristic is not directly measurable ([0013] and [0032]), and wherein the machine learning is applied via a machine learning model trained with library data of previously measured stimulus signals and response signals to recognize the characteristic of the material ([0011]; [0032] to [0035]; [0042]).” Rudolph does not teach “a characteristic of a material conveyed by a conduit, as the material is conveyed by the conduit.”
Abney teaches “a characteristic of a material conveyed by a conduit, as the material is conveyed by the conduit ([0032]; [0033]; Figure 1).”


As to claim 9, Rudolph teaches “wherein the stimulator includes an acoustic stimulator and the stimulus signal includes an acoustic signal ([0030]).”

As to claim 10, Rudolph teaches “wherein the acoustic stimulator includes a piezo device ([0005]; [0030]).”

As to claim 12, Rudolph teaches “wherein the sensor includes an acoustic sensor, the response signal includes an acoustic signal, and the acoustic sensor includes a piezo device ([0030]).”

As to claim 14, Rudolph teaches “A system for monitoring a characteristic of a material ([0001]), and a controller ([0005]) in communication with the stimulator and the sensor, the controller to apply machine learning ([0011]) to determine a characteristic of the material based on the stimulus signal and the response signal, wherein the characteristic is not directly measurable ([0013] and [0032]), and wherein the machine learning is applied via a machine ([0011]; [0032] to [0035]; [0042]).”  Rudolph teaches acoustic sensing means but is silent regarding electrical, optical and magnetic. Rudolph is silent regarding the material being conveyed by a conduit.
Abney teaches “a characteristic of a material conveyed by a conduit, as the material is conveyed by the conduit ([0032]; [0033]; Figure 1), the system comprising: a stimulator to provide a stimulus signal to the material, the stimulus signal including an electrical signal, a magnetic signal, an optical signal, and an acoustic signal; a sensor to measure a response signal from the material, the response signal including an electrical signal, a magnetic signal, an optical signal, and an acoustic signal (Figure 1; [0012]).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to combine the teachings of Abney with that of Rudolph. . Both prior arts utilize acoustic vibration data to measure a characteristic of a material. Both prior arts utilize a transducer that is adjacent to the pipe that measured. The Abney reference teaches that acoustic vibration data can be used to determine characteristics of the fluid within the pipe which dictate the structural health of the pipe as well. It would be obvious to utilize desired sensors to determine characteristics of the pipe and/or fluid within the pipe so that the user is able to determine the condition of the full system. Using a multitude of known oscillating techniques is known in the art since each are known to provide a stimulation signal which oscillates the subject under test which in turn produces oscillatory signals that can be measured by a sensor. Using laser, acoustic, electromagnetic and thermal oscillation means are all well-known and this prior art teaches that one or more of these methods can be used to determine the characteristics of a .



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-6, 11, 16-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rudolph EP 2628895 in view of Abney US 20140352443 and in further view of Abhishek US 20130192349.
As to claim 3, Abhishek teaches “wherein the optical stimulator includes a light emitting diode (LED) ([0078] teaches light beams. Light beams are produced from LEDs).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to combine the teachings of Abhishek with that of Rudolph and Abney. Using a multitude of known oscillating techniques is known in the art since each are known to provide a stimulation signal which oscillates the subject under test which in turn produces oscillatory 

As to claim 4, Abhishek teaches “wherein the response signal includes a magnetic signal ([0048]; [0084]).”

As to claim 5, Abhishek teaches “wherein the stimulus signal includes an electrical signal, a magnetic signal, an optical signal, and an acoustic signal, and wherein the response signal includes an electrical signal and a magnetic signal ([0045]; [0048]).” 

As to claim 6, Abhishek teaches “wherein the sensor includes an optical sensor, the response signal includes an optical signal, and the optical sensor includes a photodiode ([0078] teaches light beams. It would be obvious to one of ordinary skill in the art before the filing of the invention to use one type of light emitting device over another. Substituting known elements only involves routine skill in the art).”

As to claim 11, Abhishek teaches “wherein the stimulus signal includes an electrical signal, a magnetic signal, an optical signal, and an acoustic signal, and wherein the response signal includes an electrical signal, a magnetic signal, and an acoustic signal ([0045] to [0049]).”

([0001]), the system comprising: a stimulator to provide a stimulus signal to the material contained in the vessel, the stimulus signal including at least one of an electrical signal, a magnetic signal, an optical signal, and an acoustic signal ([0003]; Figure 1 teaches utilizing an acoustic signal. Claim is directed towards using at least one of); a sensor to measure a response signal from the material, the response signal including at least one of an electrical signal, a magnetic signal, an optical signal, and an acoustic signal, wherein at least one of the stimulus signal and the response signal includes an optical signal (Figure 1; [0030] teaches generating an acoustic signal and receiving an acoustic signal); and a controller in communication with the stimulator and the sensor ([0005]), the controller to apply machine learning to determine a characteristic of the material based on the stimulus signal and the response signal ([0011]; [0013] and [0032]), wherein the machine learning is applied via a machine learning model trained with library data of previously measured stimulus signals and response signals to recognize the characteristic of the material ([0011]; [0032] to [0035]; [0042]).” Rudolph does not teach measuring the material in the vessel nor does it teach measuring an analyte.
Abney teaches “contained in a vessel ([0032]; [0033]; Figure 1).”
It would have been obvious to one of ordinary skill in the art to combine the teachings of Abney with that of Rudolph. Both prior arts utilize acoustic vibration data to measure a characteristic of a material. Both prior arts utilize a transducer that is adjacent to the pipe that measured. The Abney reference teaches that acoustic vibration data can be used to determine characteristics of the fluid within the pipe which dictate the structural health of the pipe as well. 
The prior arts do not teach measuring an analyte.
Abhishek teaches “wherein the characteristic includes a bacterium, contaminant, chemical analyte, or nutrient ([0016]).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to combine the teachings of Abhishek with Abney and Rudolph. The prior arts teach the concept of measuring a material, the fluid within a material and now Abhishek teaches using the known components to measure a component of the fluid. The sensors utilized across the prior arts are known and widely used to determine components of a material. This aids in identifying components which lead to determine structural health.

As to claim 17, Abney teaches “wherein the stimulator includes an optical stimulator and the stimulus signal includes an optical signal (Figure 1).”

As to claim 18, Abney teaches “wherein the stimulus signal includes an electrical signal, a magnetic signal, an optical signal, and an acoustic signal, and wherein the response signal includes an electrical signal and a magnetic signal (Figure 1. The specification of the claimed invention teaches that the input stimulus is one of the above and not all of them together. Furthermore, using one stimulus over another only requires routine skill in the art. The prior arts teach various stimuli, which include optical, acoustical and electrical).”

([0001]), the system comprising: a stimulator to provide a stimulus signal to the material contained in the vessel, the stimulus signal including at least one of an electrical signal, a magnetic signal, an optical signal, and an acoustic signal ([0003]; Figure 1 teaches utilizing an acoustic signal. Claim is directed towards using at least one of); a sensor to measure a response signal from the material, the response signal including at least one of an electrical signal, a magnetic signal, an optical signal, and an acoustic signal, wherein at least one of the stimulus signal and the response signal includes an optical signal (Figure 1; [0030] teaches generating an acoustic signal and receiving an acoustic signal); and a controller in communication with the stimulator and the sensor ([0005]), the controller to apply machine learning to determine a characteristic of the material based on the stimulus signal and the response signal ([0011]; [0013] and [0032]), wherein the machine learning is applied via a machine learning model trained with library data of previously measured stimulus signals and response signals to recognize the characteristic of the material ([0011]; [0032] to [0035]; [0042]).” Rudolph does not teach measuring the material in the vessel nor does it teach measuring an analyte.
Abney teaches “contained in a vessel ([0032]; [0033]; Figure 1).”
It would have been obvious to one of ordinary skill in the art to combine the teachings of Abney with that of Rudolph. Both prior arts utilize acoustic vibration data to measure a characteristic of a material. Both prior arts utilize a transducer that is adjacent to the pipe that measured. The Abney reference teaches that acoustic vibration data can be used to determine characteristics of the fluid within the pipe which dictate the structural health of the pipe as well. 
The prior arts do not teach measuring an analyte.
Abhishek teaches “wherein the characteristic includes a bacterium, contaminant, chemical analyte, or nutrient ([0016]).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to combine the teachings of Abhishek with Abney and Rudolph. The prior arts teach the concept of measuring a material, the fluid within a material and now Abhishek teaches using the known components to measure a component of the fluid. The sensors utilized across the prior arts are known and widely used to determine components of a material. This aids in identifying components which lead to determine structural health.

As to claim 20, Rudolph teaches “wherein the stimulator includes an acoustic stimulator and the stimulus signal includes an acoustic signal (Figure 1; [0003]; [0030] teaches generating an acoustic signal and receiving an acoustic signal).”

As to claim 21, Abney teaches “wherein the stimulus signal includes an electrical signal, a magnetic signal, an optical signal, and an acoustic signal, and wherein the response signal includes an electrical signal, magnetic signal and acoustic signal (Figure 1. The specification of the claimed invention teaches that the input stimulus is one of the above and not all of them together. Furthermore, using one stimulus over another only requires routine skill in the art. The prior arts teach various stimuli, which include optical, acoustical and electrical).”

([0001]) contained, the system comprising: a stimulator to provide a stimulus signal to the material contained in the vessel, the stimulus signal including an electrical signal, a magnetic signal, an optical signal, and an acoustic signal ([0003]; Figure 1); a sensor to measure a response signal from the material, the response signal including an electrical signal, a magnetic signal, an optical signal, and an acoustic signal (Figure 1; [0030]); and a controller in communication with the stimulator and the sensor ([0005]), the controller to apply machine learning to determine a characteristic of the material based on the stimulus signal and the response signal ([0011]; [0013]; [0032]), and wherein the machine learning is applied via a machine learning model trained with library data of previously measured stimulus signals and response signals to recognize the characteristic of the material ([0011]; [0032] to [0035]; [0042]).”
Abney teaches “in a vessel ([0032]; [0033]; Figure 1).”
It would have been obvious to one of ordinary skill in the art to combine the teachings of Abney with that of Rudolph. Both prior arts utilize acoustic vibration data to measure a characteristic of a material. Both prior arts utilize a transducer that is adjacent to the pipe that measured. The Abney reference teaches that acoustic vibration data can be used to determine characteristics of the fluid within the pipe which dictate the structural health of the pipe as well. It would be obvious to utilize desired sensors to determine characteristics of the pipe and/or fluid within the pipe so that the user is able to determine the condition of the full system. 
The prior arts do not teach measuring an analyte.
Abhishek teaches “wherein the characteristic includes a bacterium, contaminant, chemical analyte, or nutrient ([0016]).”


As to claim 23, Abney teaches “wherein the controller is remote from the stimulator and the sensor (Figure 1, #32 is the processor acts as a controller and it is remote from the stimulator and sensor, #26 and #20), and wherein the system further comprises: a communication interface in communication with the stimulator and the sensor via an electrical circuit and in communication with the controller via a network, the communication interface to receive an indication of the stimulus signal from the controller via the network and transmit the indication of the stimulus signal to the stimulator via the electrical circuit, the communication interface to receive an indication of the response signal from the sensor via the electrical circuit and transmit the indication of the response signal to the controller via the network (Figure 1, the processor and memory are connected to the optical source and interrogator. This establishes a network in which the sensor communicates data to #24 and #30).”

As to claim 24, Abney teaches “wherein the stimulator includes at least one of an optical stimulator, a stimulating electrode, a piezo device, and a magnetic coil, and wherein the sensor includes at least one of an optical sensor, a sensing electrode, a piezo device, and a magnetic coil (Figure 1, [0012]. Based on the prior arts, one of ordinary skill in the art could have used one of many types of stimulators. Choosing one over another involves routine skill in the art).”


Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rudolph EP 2628895 in view of Abney US 20140352443 and in further view of Kline US 20050080520.
As to claim 15, Rudolph and Abhishek do not explicitly teach the limitations of claim 15.
Kline teaches “wherein the controller is remote from the stimulator and the sensor ([0238]), and wherein the system further comprises: a communication interface (0153]) in communication with the stimulator and the sensor via an electrical circuit and in communication with the controller via a network ([0474]), the communication interface to receive an indication of the stimulus signal from the controller via the network and transmit the indication of the stimulus signal to the stimulator via the electrical circuit ([0276]; [0348]), the communication interface to receive an indication of the response signal from the sensor via the electrical circuit and transmit the indication of the response signal to the controller via the network ([0153]; [0474]).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to combine the teachings of Kline with that of Abhishek and Rudolph. Communication interfaces are known in the art and allow for the user to identify the results of the analyzed data. Inclusion of a network and communication interface simplify the measurement process.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARUN SINHA whose telephone number is (571)270-3993. The examiner can normally be reached Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TARUN SINHA/Primary Examiner, Art Unit 2863